Title: From Thomas Jefferson to William Champe Carter, 3 August 1795
From: Jefferson, Thomas
To: Carter, William Champe



Dear Sir
Monticello Aug. 3. 95.

I sometime ago received a letter from Mrs. Carter, in answer to mine, on the subject of the boundary between her and Mr. Short, wherein she says ‘I have no objection to the establishment of the line by which my son Champe has divided the land sold you, and those held by me, as I am fully persuaded that he would do nothing to affect my interest.’—Considering the boundary therefore as settled, I inclose you a draught on Philadelphia and letter of advice for 524.83 D. the balance due for the lands as you will percieve by the inclosed account. I will now prepare a deed of conveyance and ask the favor of you to have it executed by Mrs. Carter (your lady) and yourself and returned to me. I have for some time been on the lookout for an opportunity of notifying this to you, and even now I write the present without knowing how I shall convey it. Messrs. Eppes and Carr went from here to your neighborhood, but I did not know it till they were gone. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

